OFFICE         OF    THE   ATTORNEY      GENERAL   OF   TEXAS
                                                AUSTIN




Bnorabla  John T.                   Eutohlson
Oouaty Attorney
Urnalar
      Coun8g
Parh, lbmaarr
Ikar     Sir:




                     Your 18ttar of ib                         3, raqaertla&tha
oplaloa         of    this     t¶epmQmaO                       aa atated Chania,
reads, la part, a8 Ibllmat




                                                          %he pa)ror tha
                                                          #l!iO.OOa month,

                                                  hay do sot have say
                                                    bow#lSO.OQ a moath
                                                   fhdp have thr *l&t
                                        pag'a&    that awiwnt, aad order
                                       d out of fha gmaral fund :oSthe


                                         has a populatloa oi jo&S         Inhabitants
                                        l!eQeralcbMU8.
                     Artlola
                 3902, Varmn*a Aaaotatad Girl1                           Stahutrr,
prcwldrr~,
         ta part, am'Mll6w8:
*Hon.John T. Hutohlaon,pa%.2


                           diatriot,
                               _     Funty or
                                            -_ preolnot
                                                   ._
     orrioem ahallr*qulrr ffu a*rno**      or a%puci%s,
     aaalstantaor alarkr in thr p%riora%no% of hla
     duties he shall apply to tba County    Coml%slon%r%*
     Oourt of his county for authority to appoint au&
     deputlea, aaslratanta or al%rka, atsting by sworn
    applicationthe numbor naadrd, the poaltlon to bs
    tlllaa and tha amount to b% paid. sala applloa-
     tloa ah%llb% %OOoapanladby a etatammt %honlq
    the probable moalpta rroa r%%a, ooml%slona and
     %mp%n%%tlon to ba oollro8ad by aald orflcr dur-
    ing the iieoal year and the probable dlabura%nmnta
    which ahall lnaludr all aalarisrand expanasa of
    said ofrio%; and said oourt shall m%k% it% order
    atitborlelae; th% appolntmntior audh daprtl%a,
    aa%latant%aa ol*rk8and flx the compaasatlon          to
    br pald thamwlUin the limltatkmd boreln pn-
    aorlbrd ariddefertin% th% number to br appolntad
    as In tb diaOr%tlOnOf %%ld 00iarOm%f ba pr0p%r;.
    provldod that In no.oaaa aI&aXltubaOoaml%%lon%ra~
    Court or %ny armbar *nor      att%mp$ ta lntia%n0%
    .th%appointmat oi~'.anf   poraon aa deputy., aaslat-
    ant or olrrk In any ottloa. Upon the .*ntry0r
    auoh order thr orrlarra applfing ror aueh aaal*8-
    ants a%putl%8 or olrrka ah%ll.be %a*rl%%d to
    appoint thrla; provided bb%t aald %%tap%naatlon      ahpll
    not ~rraeadthe nnaxlmuaam0uat herdlnaftsrsat out.
    The ooap%mitlon whloh my b% pll0vmd tooth% do-
    put&as,-aaalti8aatr   or olrrksabov% namad ~z'or  thlar
    aerriors am1     br a r%a%onabl% on%, mot to oxoard
    the romwlag amount*:
          (I . . . .

         “3.  In ocuntleshaving a population.or(37,501)
    thirty-a%t%athousand ilrr hundnd and on% and uot,
    more than alxty thousand (6o&OO) inhebitents,  rlrat
    aaaiatantor ohirf d%puty not to %xo%%d tnnnt@ono
    huudrod ($2100.00)dollars  p%r %n!U; other aaolet%nta,
    deputfee or olerke not to sxossd %Ieht%%n hundred ($1800.00)
    dolbme per annum onoh. Frorldad that nothing in this
    Act ahall br oonetrusdas .r%p%%llngor aifeotlig Bsotlon
    2 or B. B. No. 694, Chapter 315, dots 1995, 44th L%@la-
    Letura, page 724.*
         Tbo forrgolngprovlalon of Artlola 3902, 1% applloabl%
to Lamr county as said oounty ha% a population of 50,425 lnhabl-
Hon. John. T. Rutohiaon, pas% 3


taata according to the 1940 Fader%1 Cansus,  The marlaum
annual salary that the County Oormlaalcmar%*Court oan
~lagallyauthorize ror the ohlef deputy ah%rlff of aati
oouaty la Rr%nty-on%Hundr%d Dolhr8. Ths ~~ximuprsalary
for other deputy aharlffa oannot ls@ly %xo%sd Rlghtsen
IlundreaDollars saoh par annum.
          Th%rofor%,ln anaw3r to your flrat queatlon, you
adria%d that it la our oplnloa that th% Caralaalon%rafCokirt
of Lamar County does not hate the la&al authority to authorlzo
%n lnomase ln the salary or tih%twa deputy sh~rlfra in %ny
amount exossdln$ $150.00 raoh a mtinth,
          In tlew 0r the4tirs~olng~atatute    and wha$ haa h%reto-
iorr barn a%lda your asaond qttoation   la r%ap%otfuUy anawarad in
the nagatlrae
                              Your* vary truly
                         A'M'ORB31RQBiERAL
                                         OF+EXAS

                        ‘Bo
                              (a) Afiall Wllll%ar
                                       Aaalet%nt
AWttP
Asrio
APPROVEDJAR. 8.1944
(a) Grover sS3.le~a
ATTQRNtYG,BTtRAL0F~TRX.M


                         APPROPtD OPINION CO-
                         BY (8) EWB, aIRMAX